—Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered May 10, 1991, convicting defendant, upon his guilty plea, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 1 Vi to 3 years, unanimously affirmed.
Defendant’s contention that the court erred in not holding a hearing to determine whether he should be sentenced as a second felony offender is without merit since the court, after questioning defendant and examining the documentary evidence, properly concluded that defendant’s challenge to the validity of his prior conviction advanced no legitimate basis for such a hearing. Concur — Rosenberger, J. P., Ellerin, Ross, Nardelli and Williams, JJ.